Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2nd, 2021 has been entered.
Status of Claims
2.	Claims 1-3, 5, 6, 10 and 11 are currently under examination wherein claim 1 has been amended in applicant’s amendment filed on September 2nd, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 5, 6, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2001-138089 A) in view of JP (2015-080814 A).


Response to Arguments
4.	The applicant’s arguments filed on September 2nd, 2021 have been fully considered but they are not persuasive.	
First, the applicant argues that JP (‘089 A) does not teach a base resin including a rosin and a terpene phenolic resin. In response, the examiner notes that applicant’s argument cannot be relied upon as evidence. See MPEP 2145 [R-6]. JP (‘089 A) does disclose that “Examples of the base resin include rosins, modified rosins, rosin esters, terpene phenolic resins, epoxy ester resins, polyvinyl butyral and thermoplastic resins” (paragraph [0014]), at least suggesting that any rosins and resins listed can be used in combinations as desired. JP (‘089 A) does not limit including only one of rosins and resins listed as asserted by the applicant at all (See Example 1 (paragraph [0023]) wherein both hydrogenated rosin and rosin ester listed are included). The rejection as stated in the Office action dated July 16, 2021 is proper and therefore maintained above.
Second, the applicant argues that JP (‘089 A) in view of JP (‘814 A) does not teach the acid value as claimed. In response, see examiner’s response to applicant’s argument above and rejection of the claimed acid value above.
Conclusions
5.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733

12/6/2021